Citation Nr: 1809984	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is currently not available.  A transcript of the hearing is of record.  An April 2016 letter informed the Veteran that the VLJ who conducted the hearing was unavailable and offered the Veteran the opportunity to testify at another hearing.  Later that month, the Veteran, through his representative, responded that he did not want another Board hearing.  Thus, the Board will proceed with the appeal.  See 38 C.F.R. § 20.704(e) (2017).

The Board notes that in October 2015, the Veteran submitted a motion to correct the transcript of the June 2015 Board hearing and in a May 2017 remand, the Board granted his motion and all requested changes have been incorporated.  

The Board notes that additional evidence, including correspondences from the Veteran have been associated with the record since the issuance of the supplemental statement of the case (SSOC).  See November 2017 Correspondences.  However, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) review.  See November 2017 Expedited Processing Request.  

This matter was previously remanded by the Board in August 2015 and May 2017 and has been returned for appellate review. 






FINDING OF FACT

The Veteran's hepatitis C was neither incurred during his active duty service, nor resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist 

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

The Veteran was afforded a VA medical examination in December 2010 and provided with VA Addendum medical opinions in October 2015 and July 2017 in connection with his claim of service connection for hepatitis C.  38 C.F.R. 
§ 3.159(c)(4) (2017).  When VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has challenged the adequacy of the VA opinions.  See May, July, and November 2017 Correspondences.  Specifically, the Veteran contends that he was misdiagnosed with Shigella in service and that his military records reveal the use of shared needle and "gun" in numerous inoculations in service, and that the Board Remand Order stipulated a gastroenterologist should have provided the July 2017 Addendum opinion, but the July 2017 examiner was not a specialist in the diagnosis and treatment of hepatitis C.  

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged). 

When the adequacy of the examination is challenged, however, the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. 
§ 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563(2007).  The United States Court of Appeals for the Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010). 

In this case, the Veteran contends that the VA examiner who provided the July 2017 Addendum opinion was not a specialist in the diagnosis and treatment of hepatitis C, a gastroenterologist, which was stipulated by the May 2017 Board Remand Order.  However, the Board notes that the May 2017 Board Remand directed only that an opinion be obtained from "an appropriate specialist physician" and the July 2017 VA examiner who provided the addendum opinion is a qualified doctor, D.E. S., M.D.  The Veteran has expressed disagreement with the VA examiner's qualifications, but he has not provided specific argument or evidence supporting the lack of professional competence of the VA examiner; therefore, the VA examiner is presumed competent.  See Rizzo, 580 F. 3d at 1290-91.

The Veteran also contends that the examiner did not provide a competent opinion with respect to his claimed hepatitis C.  The Veteran believes that he was not properly diagnosed in service and that his in-service incurrence of shared needles and "gun" was not accounted for by the VA examiner.  However, the Board notes that the examiner indicated that he reviewed the claims file, which included review of the Veteran's in-service symptoms, complaints, and diagnoses.  Thus, by incorporation his opinion is based on a review of the complete record, to include the Veteran's reports of shared needle and "guns" causing his hepatitis C.  The Board observes that it is within the province of a qualified professional to determine the significance of evidence, which the VA examiner did in this case, concluding that the Veteran's service records do not support that his hepatitis C is related to his symptoms in service.  38 C.F.R. § 3.304(f)(5).  As such, the examiner's opinion is not based on an inaccurate factual basis and for reasons explained in more detail below is adequate.  The Board finds that together, the December 2010, October 2015, and July 2017 VA examination and opinion reports provide adequate bases upon which to make a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Therefore, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

      II.  Service Connection 

Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Analysis

The Veteran filed an October 2010 claim for service connection for hepatitis C with liver problems.  See October 2010 VA 21-526b Veteran's Supplemental Claim for Compensation.  The Veteran contends that on the day he was shipped off to Korea, he received multiple immunizations on the same date by the same medical personnel and that these shots were given to him with the same needle that was used to give others their immunizations.  He asserts that his current hepatitis C is a result of this in-service incident.  See October 2010 Statement in Support of Claim.

With regard to the first element of service connection, current disability, the Veteran was afforded a December 2010 VA liver, gall bladder, and pancreas examination and the examination report indicated that the Veteran had a diagnosis of hepatitis C with the date of diagnosis in June 2010 when he was experiencing dizzy spells, went to the emergency room (ER), and blood samples confirmed a hepatitis C infection.  Therefore, the first element has been met.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a May 1966 Report of Medical Examination at service entrance which noted abnormal mouth and throat and bilateral Osgood Schlatter's disease, but otherwise normal clinical evaluation.  STR Immunization Records indicated vaccinations in September 1966, October 1966, January 1967, March 1967, October 1967, and December 1967.  The Veteran's STR Chronological Record of Medical Care notes included a January 1967 STR indicating the Veteran had complaints of diarrhea, stomach cramps, and headache.  He was assessed with diarrhea.  A March 1967 STR indicated the Veteran had complaints of diarrhea and stomach cramps.  The assessment was diarrhea mix.  An April 1967 STR noted rash which spread to other parts of body after taking a shower and the Veteran was assessed with contact dermatitis and common head cold.  An August 1967 STR noted complaints of nausea, vomiting, diarrhea, anorexia, and weakness.  The assessment was "GI upset." An additional August 1967 STR noted continued anorexia, malaise, weakness, and vomiting of any solid food.  The assessment was "GI upset."  Another August 1967 STR noted diarrhea and vomiting and an assessment of "GI upset."  Chronological Record of Medical Care STR notes also included an August 1967 note indicating the Veteran had complaints of punctate rash of his legs and buttocks aggravated by increased sweating.  The Veteran was assessed with contact dermatitis.  

September 1967 STRs noted complaints of eczema rash in the groin bilaterally and the Veteran was assessed with contact eczema.  Additionally, in September 1967 the Veteran complained that after drinking stream water sometime in July through August, the Veteran experienced recurrent diarrhea, bloody diarrhea began yesterday, and the Veteran has had nausea, vomiting, weakness, fever of 101 to 102 degrees Fahrenheit, stomach ache, and moist tongue.  The Veteran was diagnosed with "possibly Shigella dysentery."  September 1967 follow-up notes indicated that he was still slightly nauseated, and had "normal Flora" in stool culture- mostly E. coli.  An additional September 1967 STR note indicated the Veteran had complaints of weakness, dizziness, headaches, fever, and general malaise with no diarrhea and the Veteran was assessed with a common cold.  Another September 1967 STR noted complaints of diarrhea starting last night and dry heaves since this morning, the Veteran was not able to control his diarrhea in the field today, and had cramps as well as headaches.  He was assessed with "GI upset."  An additional September 1967 STR noted continued complaints of watery diarrhea, vomiting, and weakness.  His temperature was 102 degrees Fahrenheit.  He admitted drinking "bad water" in the field in August.  The assessment was probable Shigella.  He also reported some vomiting during the night.  A September 1967 follow up STR noted the Veteran was still feeling poorly; he had no complaints, but had trouble eating.  His April 1968 discharge Report of Medical Examination clinical evaluation was blank, but there was a specific notation of "none" under the defects or diagnoses section and in an April 1968 Report of Medical History.  While STRs do not show that the Veteran was diagnosed with hepatitis C or liver problems in service and in particular, do not include any notes or records pertaining to treatment for hepatitis C, nor do they contain any records of abnormal blood test findings that were interpreted as suggesting hepatitis C, the Board does take notice of the Veteran's reported in-service symptoms.  

Regarding the third element of service connection, nexus, the Veteran was afforded a December 2010 VA examination and the examiner opined that the Veteran's hepatitis C was less likely than not related to inoculation or any other event in service.  The examiner noted that the Veteran requested service connection for hepatitis C as a result of inoculations from unsterile needles and the examiner explained that there was no clinical evidence for chronic disease, the liver size was within normal range, there was no evidence of jaundice, and there were no complaints of right upper quadrant pain or tenderness to palpitation or percussion on examination.  The examiner indicated that prior labs of July 2010 showed elevation in LFTs and hepatitis C (HCV) RNA QUANT was equivalent to 18,170 IU/ML and current lab results were pending.  

The examiner explained that there was no evidence of extrahepatic manifestations of liver disease (vasculitis, kidney disease, arthritis).  The examiner indicated that the Veteran's risk factors were his report of being inoculated with an unsterile needle while at Fort Lewis, WA.  The Veteran stated that he was the only one in the room when four inoculations were given using the same inoculation gun.  The Veteran denied that there were other service members in the room who received injections between the four inoculations he received.  The Veteran stated that the provider did not change the needle in between his four inoculations and stated "well, I don't know how dirty the needle was."  The examiner explained that medical literature fails to show evidence of hepatitis C infections from the use of inoculation guns and according to a recent research article entitled "Epidemiology and transmission of hepatitis C virus infection", author Sanjiv Chopra, MD, published on Up-To-Date, 2008: "The majority of patients infected with HCV in the United States and Europe acquired the disease though intravenous drug use or blood transfusion, the latter of which has become rare since routine testing of the blood supply for HCV was begun in 1990."  The examiner further attributed the majority of hepatitis C infections to high-risk behavior such as unprotected sex, intravenous drug use, or blood transfusions.  

The record includes an October 2015 VA Addendum opinion wherein after careful review of the Veteran's records found his STRs, claims file, as well as numerous online medical resources, the examiner opined that the Veteran's hepatitis C is less likely as not etiologically related to his reported in-service inoculation and is more likely than not caused by or related to his blood transfusion in 1988, twenty years after discharge from military service.  The examiner explained that the evidence showed the Veteran received numerous vaccinations by injections between September 1966 and December 1967 while in the military service.  The examiner explained that hepatitis C is transmitted primarily through blood to blood contact with the virus being introduced by intravenous (IV) drug use and shared needles, blood transfusion (especially prior to 1992) and needle-sticks in the health setting.  The examiner indicated that hospital equipment including reuse of needles and syringes, multiple-use medication vials, infusion bags, and improperly sterilized surgical equipment have been documented as a method of transmission of hepatitis C.  

The examiner explained that, although the practice of universal precautions (later known as standard precautions) was introduced by the Center for Disease Control and Prevention (CDC) in 1983, nearly 17 years after the Veteran entered military service; those who have experienced a needle stick injury from someone who was HCV positive have about a 1.8 percent chance of subsequently contracting the disease themselves. [Wilkins, T; Malcolm JK; Raina D; Schade RR (2010-06-01). "Hepatitis C: diagnosis and treatment" (PDF).  American family
physician 81 (11): 1351-7. PMID 20521755].  The examiner further explained that the evidence of record is silent for symptoms/complaints related to hepatitis C during the separation examination in April of 1968.  The examiner indicated that prior to 1992, blood products were not screened for hepatitis C and carried a significantly higher risk of infection transmission.  The examiner explained that it is noted in the claims file that the Veteran underwent surgery in 1988 and was typed and crossed for three units of packed cells due to significant blood loss.  

The record also includes a July 2017 VA Addendum opinion wherein the examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or was otherwise related to or caused by (the) weakness, fatigue, etc. during service.  The examiner explained that after reviewing the claims file and conducting the current examination, there was no evidence for a nexus between the Veteran's current hepatitis C and his military service, including his inoculation history.  The examiner explained that specifically, the Veteran's in-service notations of malaise, weakness, fever, vomiting, diarrhea, and stomach cramps are less likely than not indicative of an onset of hepatitis C.  The examiner further indicated that, for example, an STR dated in September 1967 stated "impression: common cold" and the Veteran was diagnosed with "GI upset" on August 7, 1967, August 9, 1967, and August 15, 1967; with all of these in-service gastrointestinal diagnoses being acute, appropriately treated, and "portend to no chronic sequelae."  The examiner also explained that the Veteran's separation examination dated in April 1968 was silent for any chronic gastrointestinal conditions and hepatitis C and STRs were silent for a diagnosis of hepatitis C.  

When considered together, the Board affords probative weight to all three opinions as the examiners reviewed the record and provided a sufficient rationale to support the conclusions that the Veteran's in-service symptoms and inoculations were not related to his subsequent, post-service diagnosis of hepatitis C.    

There is no competent medical opinion to the contrary.

The Board acknowledges the Veteran's statements that he contracted hepatitis C from possible exposure to shared needles/equipment during his inoculations performed during service.  The Veteran is considered competent to report his personal experiences.  However, stating the medical equipment he came in contact with during his duties contained hepatitis C involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing, that any needle or equipment reportedly used for purposes of providing treatment in service was actually contaminated with hepatitis C.  Nor has the Veteran been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Based on all of the evidence discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C is a result of his service.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard does not apply.  38 U.S.C. § 5107(b). 


ORDER

Entitlement to service connection for hepatitis C is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


